Detailed Action
	This action is responsive to an original application filed on 1/31/2020 with acknowledgement that this application is a 371 of PCT/FR2018/051927 and claims a priority date of 7/31/2017 to foreign application FR1770811. 
	Claims 1-16 are currently pending.  Claims 1 and 16 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2020 was filed on the application filing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Invention Group I, drawn to an annular discharge device, in the reply filed on 7/14/2022 is acknowledged.
Claim 16, drawn to a mineral wool manufacturing method is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “44” (See Fig. 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Line 3 of the Abstract “the distribution circuit” should be revised to “the circuit” to ensure proper antecedent basis.
In Lines 3-4 of the Abstract, “the periphery of the annular spray device” should be revised to “a periphery of the annular device” to ensure proper antecedent basis.
In Lines 4-5 of the Abstract, “the fibres that pass through the annular spray device” should be revised to “fibres that pass through the annular device” to ensure proper antecedent basis.
In Line 6 of the Abstract, “and at least one spray nozzle” should be revised to “and the at least one spray nozzle” to ensure proper antecedent basis.
In Lines 6-7 of the Abstract, “the biosourced-product-based binder leaves the annular spray device” should be revised to “the binder leaves the annular device” to ensure proper antecedent basis.
In Line 8 of the Abstract “a flat jet of biosourced-product-based binder” should be revised to “a flat jet of the binder” to ensure proper antecedent basis.
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claims 1-15 are objected to because of the following informalities:
In Claim 1 Lines 4-5, “the perimeter of the annular discharge device” should be revised to “a perimeter of the annular discharge device” to ensure proper antecedent basis.
In Claim 1 Lines 5-6, “the fibres intended to pass inside the annular discharge device” should be revised to “fibres intended to pass inside the annular discharge device” to ensure proper antecedent basis.
In Claims 1 and 5-9, each instance of “with rectangular section” should be revised to “with a rectangular section” to ensure proper grammar.
In Claims 2-13, each instance of “the annular discharge device for discharging a gluing composition” should be revised to “the annular discharge device” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 2 Lines 2-3, “the interior of the annular discharge device” should be revised to “an interior of the annular discharge device” to ensure proper antecedent basis.
In Claim 2 Line 5, “between 0 and 80°” should be revised to “between 0° and 80°” to correct an apparent scrivener’s error.
In Claim 3 Lines 3-4, “wherein, each spray nozzle being oriented towards the interior” should be revised to “wherein each spray nozzle of the at least one spray nozzle is oriented towards the interior” to ensure proper antecedent basis and proper grammar.
In Claim 3 Lines 4-5, “a plane of revolution of the annular discharge device” should be revised to “the plane of revolution of the annular discharge device” to ensure proper antecedent basis.
In Claim 3 Lines 5-6, “the perimeter of the annular discharge device” should be revised to “a perimeter of the annular discharge device” to ensure proper antecedent basis.
In Claim 4 Lines 2-3, “each spray nozzle is adjacent to nozzles” should be revised to “each spray nozzle of the at least one spray nozzle is adjacent to nozzles” to ensure proper antecedent basis.
In Claim 5 Lines 3-4, “the perimeter of the annular discharge device” should be revised to “a perimeter of the annular discharge device” to ensure proper antecedent basis.
In Claim 13 Lines 2-4, “the first distribution circuit has a mean section of a diameter less than the diameter of the mean section of the second distribution circuit” should be revised to “a diameter of a mean section of the first distribution circuit is smaller than a diameter of a mean section of the second distribution circuit” or something else to ensure proper antecedent basis and proper grammar.
In Claim 14 Lines 4-5, “an annular discharge device for discharging a gluing composition according to claim 1” should be revised to “the annular discharge device of claim 1” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 14 Line 5, “the annular device” should be revised to “the annular discharge device” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 15 Line 9, “the spraying of binder” should be revised to “spraying of binder” to ensure proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The “fiberization means configured to bring glass fibres into a gluing station” in Claim 14 corresponds to the disclosure in Page 7 Lines 20-23 which state, " It should be noted that an installation of this type is particularly advantageous in that there has been eliminated, in the gluing station, that is to say the station downstream of the fiberization means with respect to the path of the fibres, a cooling stage”.  Also, Fig. 1 shows a burner 15 upstream of the gluing station, so based on the disclosure and the claims as a whole the examiner interprets “fiberization means configured to bring glass fibres into a gluing station” in Claim 14 to be a burner and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 Lines 9-10 state “with rectangular section so as to form a flat jet of binder based on biosourced products”, which is not supported by the description which does not show a flat jet but rather shows a widening spray fan in Figs. 4, 6, and 7.  Merriam Webster defines a jet as a usually forceful stream of fluid (such as water or gas) discharged from a narrow opening or a nozzle.  The spray fan shown in Figs. 4, 6, and 7 does not appear to be a flat stream but rather a widening sheet of fluid that has a spray thickness angle such that it does not have a constant spray thickness and is thus not flat.  For the purpose of examination, the term “flat jet of binder” in the claims will be interpreted as “fan of binder”. 
Claims 2-15 depend on Claim 1, therefor they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement  because Claim 1 fails to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 3-4 state “fluidically connected with the distribution circuit” and it is not clear if “the distribution circuit” is the same as the “at least one distribution circuit”, and if so whether “the distribution circuit” applies to one distribution circuit of the at least one distribution circuit or all distribution circuits of the “at least one distribution circuit”.  For the purpose of examination, Claim 1 Lines 3-4 will be interpreted to state “fluidically connected with the at least one distribution circuit”.
Claim 1 is also indefinite because Line 6 states “inside the annular discharge device defined by an axis of revolution” and it is not clear if “the annular discharge device defined by an axis of revolution” is the same as the “annular discharge device for discharging a gluing composition onto mineral fibres” or if it is something else.  For the purpose of examination, Claim 1 Line 6 will be interpreted to state “inside the annular discharge device, wherein the annular discharge device is defined by an axis of revolution”.
Claim 1 is also indefinite because Line 8 states “wherein at least one spray nozzle comprises a spray head” and it is not clear if “at least one spray nozzle” applies to all nozzles of “the at least one spray nozzle” or one or more nozzles of “the at least one spray nozzle”.  For the purpose of examination, Claim 1 Line 8 will be interpreted to state “wherein each spray nozzle of the at least one spray nozzle comprises a spray head”.  
Claims 2-15 depend from Claim 1, therefore Claims 2-15 are rejected under 35 U.S.C. 112(b) for being indefinite because Claim 1 is indefinite.
Claim 3 is also indefinite because Lines 5-8 state “at least two spray nozzles consecutively arranged on the perimeter of the annular discharge device are disposed” and it is not clear if “at least two spray nozzles” are part of “the at least one spray nozzle” or not, since it is understood that “the at least one spray nozzle” can comprise just one spray nozzle or more than one spray nozzle.  For the purpose of examination, Claim 3 Lines 5-8 will be interpreted to state, “wherein the at least one spray nozzle comprises two or more spray nozzles, wherein at least two spray nozzles of the at least one spray nozzle are consecutively arranged on a perimeter of the annular discharge device and are disposed”.
Claim 5 is also indefinite because Lines 3-5 state “comprising a plurality of spray nozzles distributed over the perimeter of the annular discharge device, each of the spray nozzles comprising a spray head with a slit with rectangular section” and it is not clear if “a plurality of spray nozzles” are part of the “at least one spray nozzle” or if they are additional spray nozzles.  For the purpose of examination, Claim 5 Lines 3-5 will be interpreted to state “wherein the at least one spray nozzle comprises a plurality of spray nozzles distributed over a perimeter of the annular discharge device, each spray nozzle of the plurality of spray nozzles comprising a spray head with a slit with a rectangular section”.
Claims 6-9 depend from Claim 5, therefore Claims 6-9 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 5 is indefinite.
Claim 6 is also indefinite because Lines 2-4 state “wherein the slit with rectangular section of the at least one spray nozzle is arranged so that the large side of the rectangle forming said slit extends parallel” and it is not clear if the slit applies to each spray nozzle of the at least one spray nozzle or not.  Furthermore, there is improper antecedent basis for “the large side of the rectangle forming said slit”.  Additionally, the term “large” is a relative term.  The term “large” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear how long a side of a rectangle forming the slit must be to qualify as being “large”.  For the purpose of examination, Claim 6 Lines 2-4 will be interpreted to state “wherein the slit with a rectangular section of each nozzle of the at least one spray nozzle is arranged so that a side of a rectangle forming the slit extends parallel”.
Claim 7 is also indefinite because Lines 2-6 state “the slit with rectangular section of the at least one spray nozzle is dimensioned in such a way that the corresponding flat jet of binder based on biosourced products has a first angular aperture of between 40° and 120°, in a first direction corresponding to the large side of said slit” and it is not clear if an “angular aperture” is a hole, a spray fan angle, or something else.  Merriam Webster defines aperture as an opening or open space, however the term “angular aperture” appears to apply to a spray fan angle based on the disclosure as a whole.  Furthermore, there is improper antecedent basis for “the large side of said slit”, and the term “large” is a relative term.  For the purpose of examination, Claim 7 Lines 2-6 will be interpreted to state “the slit with a rectangular section of each spray nozzle of the at least one spray nozzle is dimensioned in such a way that the corresponding fan of binder based on biosourced products has a spray fan angle of between 40° and 120°, in a first direction corresponding to a largest side of said slit”.
Claim 8 is also indefinite because Lines 2-6 state “wherein the slit with rectangular section of the at least one spray nozzle is dimensioned in such a way that the corresponding flat jet of binder based on biosourced products has a second angular aperture of between 5° and 40°, in a second direction corresponding to the small side of said slit” and it is not clear if “an angular aperture” is a hole, a spray thickness angle, or something else.  Merriam Webster defines aperture as an opening or open space, however the term “angular aperture” appears to apply to a spray thickness angle based on the disclosure as a whole.  Also, it is not clear if a first angular aperture and first direction are intended to be claimed and whether Claim 8 is intended to depend from Claim 5, since a second angular aperture and second direction are claimed.  Furthermore, there is improper antecedent basis for “the small side of said slit”, and the term “small” is a relative term.  For the purpose of examination, Claim 8 Lines 2-6 will be interpreted to state “wherein the slit with rectangular section of each spray nozzle of the at least one spray nozzle is dimensioned in such a way that the corresponding fan of binder based on biosourced products has a spray thickness angle of between 5° and 40°, in a direction corresponding to a smallest side of said slit”.
Claim 9 is also indefinite because Lines 2-4 state “the slit with rectangular cross section of the at least one spray nozzle is dimensioned in such a way that the first angular aperture is at least equal to twice the second angular aperture” and there is improper antecedent basis for “the second angular aperture” in the claim.  It is not clear if Claim 9 is intended to depend from Claim 7 or not.  For the purpose of examination, Claim 9 Lines 3-4 will be interpreted to state “the slit with rectangular cross section of each spray nozzle of the at least one spray nozzle is dimensioned in such a way that the spray fan angle is greater than or equal to twice a spray thickness angle of the fan of binder based on biosourced products”.
Claim 10 is also indefinite because Lines 3-5 state “the distribution circuit for distributing the binder based on biosourced products comprises a single feed and a plurality of orifices connected respectively with a spray nozzle” and it is not clear if “the distribution circuit” applies to one distribution circuit of the “at least one distribution circuit” or if it applies to each distribution circuit of “the at least one distribution circuit”.  Furthermore, it is not clear if “a spray nozzle” is part of “the at least one spray nozzle” or if it is an additional spray nozzle.  For the purpose of examination, Claim 10 will be interpreted as best understood by the examiner.
Claim 11 is also indefinite because Lines 3-4 state “comprising two distinct distribution circuits that are offset along the axis of revolution” it is not clear if the “two distinct distribution circuits” are part of the “at least one distribution circuit” or if they are additional distribution circuits.  For the purpose of examination, Claim 11 Lines 3-4 will be interpreted to state “wherein the at least one distribution circuit comprises two distinct distribution circuits that are offset along the axis of revolution”.
Claims 12-13 depend from Claim 11, therefore Claims 12-13 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 11 is indefinite.
Claim 12 is also indefinite because Lines 2-4 state “wherein a first distribution circuit is configured to receive the binder based on biosourced products and a second distribution circuit is configured to receive compressed air” and it is not clear if the “first distribution circuit” and “second distribution circuit” are part of the “two distinct distribution circuits” from Claim 11 or not.  For the purpose of examination, Claim 12 Lines 2-4 will be interpreted to state “wherein the two distinct distribution circuits comprise a first distribution circuit and a second distribution circuit, wherein the first distribution circuit is configured to receive the binder based on biosourced products and the second distribution circuit is configured to receive compressed air”.
Claims 13 depends from Claim 12, therefore Claim 13 is also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 12 is indefinite.
Claim 14 is also indefinite because Lines 6-7 state “a plane of revolution substantially at right angles to the direction of passage of the torus of fibres to be glued” and the term “substantially at right angles” is a relative term.  The term “substantially at right angles” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear if “substantially at right angles” is 80 degrees to 90 degrees, 85 degrees to 95 degrees, 89 degrees to 91 degrees, or some other range of degrees.  Furthermore, there is improper antecedent basis for “the direction of passage of the torus of fibres to be glued” in the claim.  It is not clear if “the torus of fibres to be glued” applies to a previously claimed element or not.  For the purpose of examination, Claim 14 Lines 6-7 will be interpreted to state “a plane of revolution at a right angle to a direction of passage of a torus of fibres to be glued”.
Claims 15 depends from Claim 14, therefore Claim 15 is also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 14 is indefinite.’
Claim 15 is also indefinite because Lines 2-4 state “the annular discharge device comprises two distinct distribution circuits that are offset along the axis of revolution of the annular discharge device, the spray nozzles being arranged between these two distribution circuits” and it is not clear if the “two distinct distribution circuits” are part of “the at least one distribution circuit” or if they are additional distribution circuits.  Furthermore, it is not clear if “the spray nozzles” are part of the at least one spray nozzle or if they are additional spray nozzles.  For the purpose of examination, Claim 15 Lines 2-4 will be interpreted to state “the at least one distribution circuit comprises two distinct distribution circuits that are offset along the axis of revolution, each spray nozzle of the at least one spray nozzle being arranged between these two distribution circuits”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2012/0144868 A1 to Mirth et al. (“Mirth”).
As to Claim 1, Mirth discloses an annular discharge device (See Figs. 3 and 4) for discharging a gluing composition onto mineral fibres (See Annotated Fig. 4, See Paragraph 0121 that discloses that the dispensing system shown can be used for binder dispersion), comprising at least one distribution circuit for distributing said gluing composition (Fig. 3 #102 “one or more tubular rings”) and at least one spray nozzle (See Fig. 3, there are multiple spray nozzles #110) fluidically connected with the distribution circuit and arranged on the perimeter of the annular discharge device for discharging the gluing composition onto the fibres (See Annotated Fig. 4, the nozzles #110 include #110A and #110B),  intended to pass inside the annular discharge device defined by an axis of revolution (See axis A1 in Annotated Fig. 3), wherein the gluing composition is a binder based on biosourced products (See Paragraph 0062) and wherein at least one spray nozzle comprises a spray head having a slit (See Annotated Fig. 4, the cap 114 has a slit), through which the binder based on biosourced products leaves the annular discharge device, with rectangular section so as to form a flat jet of binder based on biosourced products (See Annotated Fig. 4, Also see Paragraphs 0118 and 0120 disclosing that caps 114 can be selected from various types to shape the distribution of liquid, which are known to include caps with rectangular sections that create spray fans).
As to Claim 2, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 1 above, Mirth further discloses wherein the at least one spray nozzle is oriented towards the interior of the annular discharge device with an angle of inclination (See A2 and A3 in Fig. 4) determined in relation to a plane of revolution of the annular discharge device (Fig. 4 #P1), said angle of inclination lying between 0 and 80° (See Paragraph 0117 disclosing that A2 can be 0 degrees to 20 degrees and A3 can be 15 degrees to 40 degrees).
As to Claim 3, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 2 above, Mirth further discloses wherein, each spray nozzle being oriented towards the interior of the annular discharge device with an angle of inclination determined with respect to a plane of revolution of the annular discharge device, at least two spray nozzles consecutively arranged on the perimeter of the annular discharge device are disposed so as to have an orientation with respect to the plane of revolution of the annular discharge device with an angle of inclination different from one another (See Fig. 4 and Paragraph 0117, nozzles 110A and 110B are arranged consecutively and on a perimeter of the annular discharge device, and angle A2 is different from angle A3).
As to Claim 4, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 2 above, Mirth further discloses wherein each spray nozzle is adjacent to nozzles whose orientation with respect to the plane of revolution of the angular discharge device is different from its own (See Fig. 4 and Paragraph 0117, angle A2 is different from angle A3.  Also See Paragraph 0118 which discloses that the spray pattern of the nozzles 110A and 110B may all be different based on nozzle configuration, which is understood to include having different orientation angles with respect to plane P1).
As to Claim 5, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 1 above, Mirth further discloses comprising a plurality of spray nozzles distributed over the perimeter of the annular discharge device, each of the spray nozzles comprising a spray head with a slit with rectangular section (See Figs. 3 and 4, per Paragraphs 0118 and 0120 caps 114 can be selected from various types to shape the distribution of liquid, which are known to include caps with rectangular sections that create spray fans.  All of nozzles 110A and 110B can have a cap having a slit with a rectangular section as shown in Annotated Fig. 4).   
As to Claim 6, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 5 above, Mirth further discloses wherein the slit with rectangular section of the at least one spray nozzle is arranged so that the large side of the rectangle forming said slit extends parallel to a plane of revolution of the annular discharge device. (See Annotated Fig. 4, it is understood that a largest side of a rectangle forming the rectangular slit extends parallel to plane P1 in the Z-direction). 
As to Claim 10, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 1 above, Mirth further discloses wherein the distribution circuit for distributing the binder based on biosourced products comprises a single feed and a plurality of orifices connected respectively with a spray nozzle (See Annotated Fig. 4, the circuit 102A has a single feed of binder and a plurality of orifices, each orifice connected with a spray nozzle 110A).
As to Claim 11, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 1 above, Mirth further discloses comprising two distinct distribution circuits that are offset along the axis of revolution of the annular discharge device (See Fig. 4, the two distinct distribution circuits can be considered 102A and 102B or can be considered 102B and 102C), the spray nozzles being arranged between these two distribution circuits so as to be fluidically connected with each of said distribution circuits (See Fig. 4, Nozzles 110A are connected between 102A and 102B and nozzles 110B are connected between 102B and 102C).
As to Claim 12, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 11 above, Mirth further discloses wherein a first distribution circuit is configured to receive the binder based on biosourced products and a second distribution circuit is configured to receive compressed air (See Annotated Fig. 4 and Paragraph 0114, the first distribution circuit can be 102A or 102C, the second distribution circuit is 102B).
As to Claim 13 in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 12 above, Mirth further discloses wherein the first distribution circuit has a mean section of a diameter less than the diameter of the mean section of the second distribution circuit (See Fig. 4 and Paragraph 0117, if the first distribution circuit is 102A, the second distribution circuit 102B has a larger diameter).
As to Claim 14 in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 1 above, Mirth further discloses a mineral wool manufacturing installation (See Fig. 1), comprising fiberization means configured to bring glass fibres into a gluing station for the fibres (See Paragraph 0093), wherein the gluing station comprises only a gluing device formed by the annular discharge device for discharging a gluing composition (See Fig. 3, the gluing device can be considered to only include the annular discharge device shown), the annular device being arranged so as to have a plane of revolution substantially at right angles to the direction of passage of the torus of fibres to be glued (See Paragraph 0114).
As to Claim 15, in reference to the mineral wool manufacturing installation of Mirth as applied to claim 14 above, Mirth further discloses wherein the annular discharge device comprises two distinct distribution circuits (Fig. 4 # 102B and #102C) that are offset along the axis of revolution of the annular discharge device (See axis A1 in Annotated Fig. 4), the spray nozzles being arranged between these two distribution circuits so as to be fluidically connected with each of said distribution circuits (See #110B in Fig. 4), wherein a first distribution circuit (Fig. 4 #102C) is configured to receive the binder based on biosourced products and a second distribution circuit (Fig. 4 #102B) is configured to receive compressed air, wherein the annular discharge device is arranged so that the first distribution circuit, associated with the spraying of binder based on biosourced products, is disposed downstream of the path of the fibres with respect to the second distribution circuit, associated with the compressed air (See Annotated Fig. 4).

    PNG
    media_image1.png
    820
    876
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    626
    885
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mirth in view of US PGPUB 2008/0156041 A1 to Cooper et al. (“Cooper”).
Regarding Claim 7, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to claim 5 above, Mirth does not specifically disclose wherein the slit with rectangular section of the at least one spray nozzle is dimensioned in such a way that the corresponding flat jet of binder based on biosourced products has a first angular aperture of between 40° and 120°, in a first direction corresponding to the large side of said slit (Paragraph 0118 discloses wide angle and narrow angle sprays but does not disclose specific spray fan angles).
However, Cooper discloses an annular discharge device (See Fig. 2A) comprising a at least one spray nozzle (See Fig. 5) having a slit with a rectangular section (Fig. 5 #28B) that is dimensioned in such a way that a corresponding fan has a spray fan angle of between 40° and 120°, in a first direction corresponding to a largest side of said slit (See Paragraph 0017 disclosing that the spray fan angle can be greater than about 100°, thus it is understood that the spray fan angle can be between 100° and 120°).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the slit with a rectangular section of each spray nozzle of the at least one spray nozzle to be dimensioned in such a way that the corresponding fan of binder based on biosourced products has a spray fan angle of between 40° and 120°, in a first direction corresponding to a largest side of said slit, as taught by Cooper, for the purpose of providing a low velocity stream of liquid droplets that are dispersed around the circumference of mineral fibres (See Paragraph 0017).
As to Claim 9, in reference to the annular discharge device for discharging a gluing composition of Mirth in view of Cooper as applied to Claim 7 above, Mirth does not specifically disclose wherein the slit with rectangular section of the at least one spray nozzle is dimensioned in such a way that the first angular aperture is at least equal to twice the second angular aperture (Paragraph 0118 discloses wide angle and narrow angle sprays but does not disclose specific spray thickness angles).
However, a spray thickness angle and spray fan angle of a fan of binder is a result effective variable, wherein a spray thickness angle and spray fan angle of a fan of binder would affect the ability of the annular discharge device to spray a desired amount of binder to a desired area on mineral fibres.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slit with rectangular section of each spray nozzle of the at least one spray nozzle be dimensioned in such a way that the corresponding fan of binder based on biosourced products has a spray fan angle that is at least twice as large as the spray thickness angle, since doing so would change a result effective variable to yield the predictable result of spraying a desired amount of binder with a desired liquid distribution (See Mirth Paragraph 0102).  Furthermore, it would have only required routine optimization to determine an optimal spray fan angle and spray thickness angle from a finite number of identified, predictable solutions for having optimal spray coverage on mineral fibres, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mirth. 
As to Claim 8, in reference to the annular discharge device for discharging a gluing composition of Mirth as applied to Claim 5 above, Mirth does not specifically disclose wherein the slit with rectangular section of the at least one spray nozzle is dimensioned in such a way that the corresponding flat jet of binder based on biosourced products has a second angular aperture of between 5° and 40°, in a second direction corresponding to the small side of said slit (Paragraph 0118 discloses wide angle and narrow angle sprays but does not disclose specific spray thickness angles).
However, a spray thickness angle of a fan of binder is a result effective variable, wherein a spray thickness angle of a fan of binder would affect the ability of the annular discharge device to spray a desired amount of binder to a desired area on mineral fibres.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slit with rectangular section of each spray nozzle of the at least one spray nozzle be dimensioned in such a way that the corresponding fan of binder based on biosourced products has a spray thickness angle of between 5° and 40°, in a direction corresponding to a smallest side of said slit, since doing so would change a result effective variable to yield the predictable result of spraying a desired amount of binder with a desired liquid distribution (See Mirth Paragraph 0102).  Furthermore, it would have only required routine optimization to determine an optimal spray thickness angle from a finite number of identified, predictable solutions for having optimal spray coverage on mineral fibres, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, U105 USPQ 233. See MPEP 2144.05 II.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/               Examiner, Art Unit 3752      
August 10, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752